Citation Nr: 0920647	
Decision Date: 06/03/09    Archive Date: 06/09/09

DOCKET NO.  06-17 773A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for chronic low back strain, prior to May 16, 2007.

2.  Entitlement to an evaluation in excess of 20 percent for 
chronic low back strain, from May 16, 2007. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H.J. Baucom, Associate Counsel



INTRODUCTION

The Veteran had active service from January 2001 to May 2001 
and September 2001 to October 2003. 

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from a June 2004 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Oakland, 
California, which granted service connection with an initial 
noncompensable rating for chronic low back strain, effective 
October 2003.  The Veteran appealed the initial rating 
assigned.  

In an April 2006 rating decision the RO granted an increase 
of the initial rating of 10 percent disabling for the 
Veteran's service-connected chronic low back strain. 

In an August 2007 rating decision the RO granted an increased 
rating of 20 percent for the Veteran's service-connected 
chronic low back strain effective May 16, 2007. 

As the award is not a complete grant of benefits, the issues 
remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 
(1993).


FINDINGS OF FACT

1.  The medical evidence prior to May 16, 2007 shows that the 
service-connected chronic low back strain was manifested by 
some pain with limitation; however there was no evidence of 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees, motion of the 
thoracolumbar spine was within normal limits, and there was 
no muscle spasm, guarding or localized tenderness severe 
enough to result in an abnormal gait or abnormal spinal 
contour.

2.  Since May 16, 2007, the medical evidence shows that the 
service-connected chronic low back strain has been manifested 
by forward flexion limited to 50 degrees.

3.  At no time during the appeal period has the medical 
evidence revealed forward flexion of the thoracolumbar spine 
limited to 30 degrees or less; ankylosis of the entire 
thoracolumbar spine or, incapacitating episodes of 
intervertebral disc syndrome resulting in bed rest prescribed 
by a physician. 


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess of 
10 percent prior to May 16, 2007, for the service-connected 
chronic low back strain have not been met.  38 U.S.C.A. §§ 
1155, 5103A (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.7, 4.40, 
4.45, 4.71a, Diagnostic Code 5237 (in effect since September 
26, 2003).

2.  The criteria for the assignment of a rating in excess of 
20 percent from May 16, 2007, for the service-connected 
chronic low back strain have not been met.  38 U.S.C.A. §§ 
1155, 5103A (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.7, 4.40, 
4.45, 4.71a, Diagnostic Code 5237 (in effect since September 
26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, 
the Secretary is required to inform the appellant of the 
information and evidence not of record that (1) is necessary 
to substantiate the claim, (2) the Secretary will seek to 
obtain, if any, and (3) the appellant is expected to provide, 
if any.  See 38 U.S.C.A. § 5103(a); Quartuccio v. Principi, 
16 Veteran. App. 183 (2002); 38 C.F.R. § 3.159 (2007); 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The issues of initial higher evaluation for chronic low back 
strain involves a "downstream" issue, as the initial claim 
for service connection for chronic low back strain was 
granted in the June 2004 rating decision appealed, and the 
current appeal arises from the Veteran's disagreement with 
the evaluations originally and subsequently assigned.  

In cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated; it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  
Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).  Thus, as 
the Veteran's claim for an increased initial disability 
rating was appealed directly from the initial rating 
assigned, no further action under the section 5103(a) is 
required. See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008); 
See also Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

For an increased-rating claim, VA must, at a minimum, notify 
a claimant that, (1) to substantiate an increased-rating 
claim, the evidence must demonstrate a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant' s employment and daily life and (2) that 
if an increase in the disability is found, the rating will be 
assigned by applying the relevant Diagnostic Codes (DC) based 
on the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment and daily life.  
The notice must also provide examples of the types of medical 
and lay evidence that may be obtained or submitted.  Vazquez- 
Flores v. Peake, 22 Vet. App. 37 (2008).

The RO provided notice to the Veteran in two April 2006 
letters that specifically addressed the rating criteria 
pertinent to disabilities of the spine, and provided notice 
regarding the assignment of initial ratings and effective 
dates.

VA has obtained service medical records, assisted the Veteran 
in obtaining evidence, afforded the Veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the Veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the Veteran's claims file; 
and the Veteran has not contended otherwise.

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

Analysis 

The Veteran seeks an increased rating for her service-
connected chronic low back strain, which is rated as 10 
percent disabling prior to May 16, 2007, and 20 percent 
thereafter.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The rating schedule also provides that when an unlisted 
disability is encountered, it will be permissible to rate 
under a closely related disease or injury in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.  With respect to joints, in particular, the 
factors of disability reside in reductions of normal 
excursion of movements in different planes.  Inquiry will be 
directed to more or less than normal movement, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity or atrophy of disuse.  38 
C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

Disabilities of the spine, such as lumbosacral strain 
(Diagnostic Code 5237), for example, are to be rated pursuant 
to the General Rating Formula for Diseases and Injuries of 
the Spine. 

Under the General Rating Formula for Diseases and Injuries of 
the Spine, as it applies to the lumbar spine, a 10 percent 
rating is assigned when forward flexion of the thoracolumbar 
spine is greater than 60 degrees, but not greater than 85 
degrees; or, when the combined range of motion of the 
thoracolumbar spine is greater than 120 degrees, but not 
greater than 235 degrees; or where there is muscle spasm, 
guarding, or localized tenderness not resulting in abnormal 
gait or abnormal spinal contour; or, if there is vertebral 
body fracture with loss of 50 percent or more of the height. 

A 20 percent rating is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, when the combined range of motion of the 
thoracolumbar spine is not greater than 120 degrees; or, 
there is muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis. 

A 40 percent rating is assigned for forward flexion of the 
thoracolumbar spine limited to 30 degrees or less; or, 
favorable ankylosis of the entire thoracolumbar spine. 

Note 1 under The General Rating Formula provides for separate 
evaluations for any associated objective neurologic 
abnormalities.

Intervertebral disc syndrome (Diagnostic Code 5243) may be 
rated under the General Rating Formula above, or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever provides for the higher 
rating when all disabilities are combined under 38 C.F.R. § 
4.25.  A 20 percent rating is assigned for incapacitating 
episodes having a total duration of at least 2 weeks but less 
than 4 weeks during the past 12 months.  A 40 percent rating 
is assigned for incapacitating episodes having a total 
duration of at least 4 weeks, but less than 6 weeks during 
the past 12 months.  A 60 percent rating is assigned for 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.  Note 1 provides that for 
the purposes of evaluations under Diagnostic Code 5243, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.

Service treatment records show in the September 2003 Physical 
Evaluation Board findings that the Veteran was unfit for 
service and recommended a compensable rating of 10 percent 
based on the normal x-rays, the fact that no narcotic 
medications were being taken, and the Veteran's current level 
of functionality. 

Private medical records were submitted.  Records from Kaiser 
Permante noted complaints of low back pain on October 2004, 
January 2005 and June 2005 but no further observations were 
included. 

At the April 2004 VA examination, the Veteran reported the 
onset of her low back pain after a vehicle accident in 
service in 2002.  The Veteran had multiple complaints of pain 
in her back and neck.  She reported recurrent dull aching 
pain localized in the midline in the lumbar region without 
radiation into the lower extremities.  The Veteran reported 
that her condition was aggravated by standing and bending and 
relieved by lying down.  She also reported some discomfort 
with neck motions.  She stated she had some weakness of grip 
in the hand at the time of injury however she had no current 
complaints.  The Veteran reported developing headaches as the 
result of all her injuries from the accident.  

The April 2004 examiner diagnosed chronic low back strain.  
He found no evidence of gross spasm or deformity.  Forward 
flexion was 90 degrees, extension 15 degrees, and lateral 
bending 25 degrees bilaterally.  Straight leg raising was 
accomplished to 65 degrees on the right, 70 degrees on the 
left.  The examiner found good ankle and wrist pulsations 
bilateral.  The examiner noted that the Veteran walked with a 
fairly normal gait with heel to toe walking and that Babinski 
signs were negative. 

X-rays taken in conjunction with the April 2004 VA 
examination revealed the alignment of the lumbar spine to be 
normal, the interval disk spaces were well preserved, and no 
abnormality was seen.  

An October 2004 MRI of the lumbar spine was found to be 
unremarkable.  The lumbar spine alignment was anatomic.  No 
significant spondylitic changes were seen involving the 
lumbar spine and no abnormal disc bulges, focal disc 
herniation, or spinal canal or neural foraminal stenosis were 
found.  Minimal fluid was seen in the facet joints at L3-L5 
and L4-L5 level, possibly demonstrating very early 
degenerative facet changes.   

An October 2004 x-ray of the lumbar spine was normal.  No 
fractures were noted.  The vertebral bodies, laminae, and 
lateral and spinous processes were intact.  Intervetebral 
discs had normal height. There were no significant arthritic 
changes and the alignment was anatomic. 

In her June 2006 appeal the Veteran reported losing urine and 
having numbness in her legs however there were no such 
findings in the VA examination and the private records show 
no observations of such manifestations. 

At a May 2007 VA examination, the examiner found that the 
Veteran to be a good historian.  She reported to be under the 
care of doctors at Kaiser Hospital who told her she is 
developing some kind of arthritis in her low back.  They also 
told her that her condition is probably due to her accident 
as she was too young to develop that type of abnormality in 
her spine.  She reported the pain was localized in the lower 
part of her back although all of her spine hurts all of the 
time.  The Veteran reported no radiation of the pain to the 
lower extremities.  The examiner observed that straining such 
as coughing or sneezing did not seem to aggravate her 
symptoms. The examiner's physical examination found some 
tenderness in the lumbar region but no muscle spasms, 
swellings or discolorations.  The Veteran's range of motion 
of the lumbosacral spine was flexion 60 degrees, extension 20 
degrees, right bending 30 degrees, left bending 30 degrees.  
The examiner found that she stood up on her toes and heels 
without any discomfort.  He noted that both knee and ankle 
reflexes were 2+ bilaterally.  Babinski's were plantar 
flexion bilaterally.  The examiner found sensation and 
circulation of the lower extremities to be normal. Her 
straight leg raising test bilaterally was 40 degrees, both in 
sitting and supine positions, without any discomfort.    The 
examiner noted that the Veteran was currently working and 
that the orthopedic problem of her lumbosacral spine did 
interfere with her employment.  She stated she cannot sit too 
long and cannot lift anything.  The Veteran reported some 
problems with being able to do activities of daily living 
such as grooming, feeing herself, taking care of her hygiene 
and dressing.  

A May 2007 x-ray was taken in conjunction with the VA 
examination which found normal alignment and preserved 
interval disc spaces.  The examiner found no arthritic 
changes or narrowed intervetebral spaces, no lipping of the 
vertebral bodies and no congenital anomalies. 

In a separate statement the examiner concluded that it was 
not likely that repeated use would result in significant 
functional limitations of the low back.  He stated it was 
unlikely that the Veteran would have weakened movements, 
excess fatigability, incoordination, diminishment of 
excursion, strength, speed or endurance from repeated use of 
the low back.   However, the examiner opined it was just as 
likely as not that the Veteran's subjective pain and pain 
during flare-ups could result in some limitation in 
functional ability causing fatigue, weakness, lack of 
endurance and incoordination causing an additional 10 degree 
reduction in flexion, extension, rotation and lateral 
bending.  Combining the objective range of motion 
measurements with the 10 degree reduction due to limitation 
in functional ability results in flexion at 50 degrees, 
extension at 10 degrees, and bilateral bending at 20 degrees.      

In April 2006, the RO issued a rating decision that increased 
the initial noncompensable rating for the service-connected 
chronic low back strain to 10 percent, effective from the 
date of service connection, October 16, 2003, and further 
increased the rating to 20 percent, effective from the date 
of the most recent VA examination, May 16, 2007.  For the 
reasons set forth below, these assigned ratings accurately 
reflect that severity of the Veteran's disability since the 
effective date of service connection, based on the medical 
evidence of record.

Prior to the May 16, 2007 examination, the evidence showed 
objective findings of chronic low back strain; however the 
range of motion of the thoracolumbar spine was normal, there 
were no findings of spasm, tenderness, abnormal gait, 
abnormal contour, or guarding.  Ankylosis of the spine has 
never been demonstrated, and the Veteran did not have 
incapacitating episodes of intervertebral disc disease that 
required bed rest by a physician. Therefore, the criteria for 
the assignment of a rating in excess of 10 percent were not 
met prior to May 16, 2007.

The VA examination of May 2007 revealed an increase in 
disability.  At that examination, flexion was limited to 50 
degrees, extension 20 degrees, and bilateral bending 20 
degrees.  Based on this symptomatology, a 20 percent rating 
is warranted for the service-connected chronic low back 
strain.  

However, manifestations necessary to meet the criteria for 
the assignment of a rating in excess of 20 percent are not 
present.  The medical evidence does not show forward flexion 
of the thoracolumbar spine limited to 30 degrees or less, or 
favorable ankylosis of the entire thoracolumbar spine.  There 
is no evidence of incapacitating episodes of intervertebral 
disc disease requiring bedrest prescribed by a physician.  
While the May 2007 examination noted that the Veteran 
reported experiencing pain in her spine all the time, her 
pain is already compensated with the assignment of the 20 
percent rating.  

No neurological abnormalities have been found.  Both knee and 
ankle reflexes were 2+ bilaterally.  Sensation and 
circulation of the lower extremities were normal.  Straight 
leg raising test bilaterally was 40 degrees, both in sitting 
and supine positions, without any discomfort.  Therefore, a 
separate rating for neurological impairment is not warranted.

Pain on use is considered a major factor in evaluating 
disability.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  In this case, the Veteran's pain on use has 
been specifically considered in the 10 and 20 percent ratings 
currently assigned for the Veteran's service-connected 
chronic low back strain.

The assignment of different evaluations throughout the 
pendency of the Veteran's appeal has been considered.  
However, the medical evidence does not support staged 
evaluations other than those already assigned in the present 
case.  See Fenderson v. West, 12 Vet. App. 119 (1999); see 
also Hart v. Mansfield, 21 Vet. App. 505 (2007).

The potential application of 38 C.F.R. § 3.321(b)(1) has also 
been considered.  See Schafrath v. Derwinski, 1 Vet. App. 
589, 593 (1991).  However, there has been no showing that the 
service-connected chronic low back strain under consideration 
has caused marked interference with employment, necessitated 
frequent periods of hospitalization, or otherwise rendered 
impracticable the application of the regular scheduler 
standards.  There is no doubt that the Veteran has some 
impairment of the low back, which may interfere with her 
employment.  However, the regular scheduler standards 
contemplate the symptomatology shown in this case.  In 
essence, there is no evidence of an exceptional or unusual 
disability picture in this case which renders impracticable 
the application of the regular scheduler standards.  As such, 
referral for consideration for an extraschedular evaluation 
is not warranted here.  See 38 C.F.R. § 3.321(b)(1); Bagwell 
v. Brown, 8 Vet. App. 337, 339 (1996).

The Veteran genuinely believes that her chronic low back 
strain should be rated higher than the currently assigned 
evaluation.  She is competent to report her symptomatology.  
However, as a layperson, lacking in medical training and 
expertise, the Veteran cannot provide a competent opinion on 
a matter as complex as the rating evaluation of a chronic low 
back strain and her views are of no probative value.  And, 
even if her opinion was entitled to be accorded some 
probative value, it is far outweighed by the detailed opinion 
provided by the medical professional who performed a detailed 
examination.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 
2006). 

In light of the foregoing, the preponderance of the evidence 
is against the claim for a rating in excess of 10 percent 
prior to May 16, 2007, and in excess of 20 percent thereafter 
for the service-connected chronic low back strain; there is 
no doubt to be resolved; and neither a rating in excess of 10 
percent prior to May 16, 2007, nor a rating in excess of 20 
percent from May 16, 2007, is warranted. 38 U.S.C.A. § 
5107(b), 38 C.F.R. § 4.3.














ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for low back strain, prior to May 16, 2007, is denied.

Entitlement to an evaluation in excess of 20 percent for low 
back strain, beginning May 16, 2007, is denied. 






____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


